 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Steel Corporation and United Steelworkers ofAmerica,AFL-CIO. Cases 11-CA-5943 and 11-CA-5949November 20, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn August 11, 1975,Administrative Law JudgeJames V.Constantine issued the attached Decision inthis proceeding. Thereafter,Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judge asamplified herein.TheChargingParty,United Steelworkers ofAmerica,AFL-CIO,and Respondent,Florida SteelCorporation, introduced a stipulation' at the hearingin which Respondent admitted that it had refused toimplement its new"TEAM"wage review policy 2and grant wage increases thereunder and to grantcertain fringe benefit increases3to bargaining unitemployees at its Charlotte,North Carolina, plant.Respondent refused to grant the increases at issuebecause of its policy that it will not grant an increasein wages or change working conditions of employeeswhere there is a union petition pending or where theemployees have selected a union as their collective-bargaining agent.4The complaint alleged that Respondent,by refus-ing to implement its subsequent TEAM review policyand grant wage increases thereunder and by with-holding certain fringe benefit increases from the unitemployees at Charlotte,violated Section 8(a)(1) andiJoint Exh. 1.2Prior to the announcementof the new TEAM review policy on August15, 1974,Respondent'spolicy was to have its wage survey administratortake an annualsurveyin thearea whereeach of its I 1 facilitiesis located inorder to determine the economicconditionsat each area.The surveyconsisted,interalit;of a review of the annual rate of inflationin each areaas well as a comparisonof the wages paid by the other employers in thoseareas. Based on this survey,Respondentgranted different general wageincreases,at different times, at its various plants.The amount of theincrease dependedon whatRespondentdetermined was necessary in orderto remain competitiveat eachlocationUnder theTEAM policy,wages werereviewed every 3 months, using thesame factorspreviouslyused annually and increases were givenquarterly.3The stipulation,as amended at the hearing,statedthat Respondent hadrefused to grantthe followingbenefit increases to the bargaining unitemployeesatCharlotte:Improvements in Respondent's (a) call-in pay221 NLRB No. 112(3).The Administrative Law Judge, finding that theparties had stipulated at the hearing that the Board'sdecision in JD-743-745 when issued would beresjudicatain the instantcase,did not decidethe issuesraised by the aforementioned portion of the com-plaint.The General Counsel excepts to the findingthat a stipulation to that effect was reached and tothe finding that no evidence was received on thoseissues.Whether or not the stipulation with respect tothe binding effect of another case was agreed upon,the record is clear that sufficient documentary andotherwise stipulated evidence exists for the Board todecide theissuesleft undecided by the Administra-tive Law Judge.Admittedly, Respondent refused to implement itsnew quarterly review policy and grant wage increasesthereunderand withheld certain fringe benefitincreasesfrom the Charlotte employees because theyhad selected the Union as their bargaining represent-ative. InFlorida Steel Corporation,220 NLRB No.169 (1975), a stipulated case involving a productionand maintenance unit at Respondent's Indiantown,Florida, facility, where the same company policy wasat issue, the Board found that Respondent violatedSection 8(a)(1) and (3) by withholding quarterlywage reviews,wage raisesthereunder, and, benefitincreasesfrom unit employees because of the Union.Without further explication, we find, for the reasonsset forth, in that decision, which refers to the earlierCharlotte decision reported at 220 NLRB No. 57,that Respondent has violated Section 8(a)(1) and (3)by refusing to institute its new quarterly wage reviewpolicy and grantwage increases, and by withholdingfringebenefitincreasesfrom the Charlotte unitemployees.On the basis of the foregoing findings of fact andon the entire record inthis case,we make thefollowing additional conclusion of law as to thoseissuesleftundecided by the Administrative LawJudge. Insert the following as Conclusion of Law 5and renumber present Conclusion of Law 5 as 6,"5.By refusing to institute its new quarterly wagereview policy and to grantincreasesthereunder, andallowance,(b) tuition refund plan,(c) retirementplan, (d)salariedcontinuance insurance plan,(e) life and medical insuranceplan, (f)termination policy, and(g) emergency leave program.4On August30, 1973, afterwage increases and benefits were withheld,the P & M employees at Charlotte selected the Union as their collective-bargaining representative.5This case,Florida Steel Corporation,220 NLRB No. 57 (1975), involvedthe same parties and essentially the same issues.There, theBoard foundthat Respondent had violated Sec 8(a)(1) and(3) by withholding wage andbenefit increases from its Charlotte employees because of the Union.The factualstipulation herein also indicates that the Union on November7, 1974,during bargaining sessions with Respondent for a contract coveringtheCharlotteemployees,requested that Respondent grant the wageincreases granted under its new wage reviewpolicy andthe fringe benefitincreases granted corporatewide. FLORIDA STEEL CORPORATIONby withholding certain fringe benefit increases fromunit employees at, its Charlotte plant, Respondenthas engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(1) and (3) of theAct."THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(1) and (3) by refusing to institute its newquarterly wage review policy and grant wage increas-es thereunder and by withholding fringe benefitincreasesfrom Charlotte employees, we shall orderRespondenttomake whole all those employees intheappropriateunitat - Charlotte so deprived,retroactive to the date the fringe benefits should havebeengranted to the affected Charlotte employeeswith interestthereon at 6 percent per annum as setforth inIsis Plumbing & Heating Co.,138 NLRB 716(1962).With respect to the quarterly review policy and thewage increaseswhich would have been grantedthereunder, we shall order that, if Respondent gaveacross-the-boardwage increasestoCharlotte em-ployees not in the bargaining unit, it grant the sameincreasesto unit employees, retroactive to the datesaid wage increaseswere granted to nonunit Char-lotteemployees. However, if the wage increases tononunit Charlotte employees were granted on someother basis, we shall not set a specific hourly amountto be granted the unit employees. In that event, ifRespondentand the Union ''cannot agree on theamount ofthe general increases, it shall be left to thecompliance stageof these proceedings to determinesuch amounts, or,if agreement cannot there bereached, to a; backpay proceeding. The amountsfound due shall be retroactive to the dates thenonunit Charlotte employees' received their wageincreasesand interest thereon shall be fixed at 6percent perannumfrom the appropriate retroactivedates.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Florida Steel Corporation,. Croft, North Carolina, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Giving disciplinary warnings or suspensions toits employees for engaging in valid strikes-or otherconcerted activities protected by Section 8(a)(1) ofthe Act.(b)Refusing to institute its new quarterly wagereview policy and to grant wage increases thereunderto bargaining unit employees at the Charlotte plant,555Croft,North Carolina, and withholdingincreasespursuant to such review and the fringe benefits listedin footnote 3 of this Decision.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Cancel the seven written disciplinary warningsand one written suspension given to employees fornot working on Sunday, July 7, 1974.(b) Expunge from its records the foregoing sevenwritten warnings and one written suspension.(c)Make whole James Reid for any loss of pay hemay have suffered by reason of Respondent'ssuspending him for 3 days, with interest at the rate of6 percent per annum.(d)Grant to all employees in the appropriate unitat Charlotte all the fringe benefit increases granted tothe employees of Respondent corporatewide, retro-active to the time such grants were originally made.(e)Make whole all those employees in theappropriateunitat Charlotte for any loss of pay theymay have suffered by reason of the discriminationpracticed against them by refusing to implement thenew quarterly wage review policy and grant wageincreases as provided in the Remedy section of thisDecision.(f)Preserve and, upon request, make available tothe Board or its agents, for' examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due to James Reid and other bargainingunit employees at Charlotte under the terms of thisOrder.(g) Post at its premises at Croft, North Carolina,copies of the attached notice marked "Appendix." 6Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysignedby Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any othermaterial.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 556DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby notify our employees that:WE WILL NOT discipline our employees bywarnings,suspensions,or otherwise for engagingin lawful strikes or other concerted activitiesprotected by Section 7 of the National LaborRelations Act.WE WILL NOT refuse to institute our newquarterly wage review policy and to grant wageincreasesthereunder or withhold fringe benefitincreases from unit employees at our Charlotteplant,Croft,North Carolina, because the Char-lotte unitemployees voted for the Union, UnitedSteelworkersof America, AFL-CIO.WE WILL expunge from our records the writtendisciplinary reports given on July 8, 1974, to thefollowing employees for engaging in a lawfulstrike onJuly 7, 1974:WillieDanielsWillisAlexanderCrayton HuntMike BaierDanny SigmonJohn RobinsonLevon CaldwellJames ReidWE WILL compensate James Reid for any lossof pay he may have suffered by reason of oursuspending him for 3 days because he participat-ed in a lawful strike, with interest thereon at therate of 6 percent per annum.WE WILL make whole all the employees in theCharlotte plant appropriate unit for the wageincreases and fringe benefit increases which wewithheld because of the Union, with interestthereon at the rate of 6 percent per annum.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed to them bySection 7 of the Act.FLORIDA STEELCORPORATIONDECISIONSTATEMENT OF THE CASEJAMES V.CONSTANTINE,Administrative Law Judge: Thisisa consolidated unfair labor practice case litigatedpursuant to the provisions of Section 10(b) of the NationalLabor Relations Act, as amended,herein calledthe Act. 29U.S.C. 160(b). In Case 11-CA-5943a charge was filed onNovember 22 and amended on December9, 1974, byUnited Steelworkers of America,AFL-CIO,herein calledthe Union, against Florida Steel Corporation, herein calledRespondent. Another charge filed by the Union (Case 11-CA-5946) against Respondent on November 22, 1974.On January 20, 1975, said charges were consolidated forthe purpose of a hearing and a consolidated complaint wasissued on the same day, by the Regional Director forRegion 11. Said complaint was amended on April 9, 1975.Said amended complaint alleged violations of Section8(a)(1) and (3) of the Act by Respondent. The latter hasanswered admitting some facts in said complaint, asamended, but denying that any unfair labor practices werecommitted. Said complaint was further amended at thehearing. Respondent denied the facts set out in said latteramendment.Pursuant to due notice, this consolidated case was heardbefore me at Gastonia— North Carolina, on April 23, 1975.All parties were represented at and participated in thehearing, and had full opportunity to adduce evidence,examine and cross-examine witnesses,filebriefs,andpresent oral argument. Briefs have been received from theGeneral Counsel and Respondent.Upon the entire record in this consolidated case, andfrommy observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.AS TO JURISDICTIONRespondent, a Florida corporation, has a plant in Croft,North Carolina, where it manufacturessteeland reinforcedrods.During the past year, a representative period,Respondent received goods and raw materials valued inexcess of $50,000 directly from, and during the same periodsold and shipped products valuedin excessof $50,000directly to, points outside the State of North Carolina. Ifind that Respondent is an Employer within the meaningof Section 2(2) and is engaged in commerce within thepurview of Section 2(6) and (7), of the Act, and that it willeffectuate the purposes of the Act to assert jurisdictionover Respondent in this proceeding.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithinthe meaning ofSection 2(5) of the Act.IIl.THE UNFAIR LABOR PRACTICESAt the hearing it was stipulated that Administrative LawJudgeWilson's decision involving Respondent in casenumbered JD-743-74, now pending before the Board onexceptions, will be binding on the parties in the instant casewith respect to paragraphs 12, 13, 14, 15, and 16 of thecomplaint, as amended, after said exceptions have beendisposed of. Hence no evidence was received on the issuesraised in said paragraphs at the hearing. As a result of saidstipulation the Board's decision in Administrative LawJudge Wilson's case will automatically apply to the issuesin said paragraphs asresjudicatain the instant case. FLORIDA STEEL CORPORATIONA.General Counsel's EvidenceJames W. Reid,a utility man in Respondent's roller mill,testified substantially as follows for the General Counsel.On July 6, 1974,he "took part in a petition to[Respondent]about Sunday work."He and other employ-ees had been scheduled to work 6 days that week; butwhen said schedule was changed on Friday, July 5, to work7 days, including Sunday, the employees involved, eight inall,"wrote up this petition,and we all signed it." Saidpetition was then given to John Carey, their foreman andsupervisor.The eight who signed are those mentioned inparagraph 8 of the amended complaint (i.e., G.C. Exh.1(p)).Carey brought said petition to Superintendent DonShumake's office. It is General Counsel's Exhibit 23, andstates "We will work Sunday providing we get double time,or we will- not work." Shortly thereafter, Reid asked Careywhether-said employees would receive an answer to saidpetition,but the latter replied that he did not know.However, Reid never received an answer and, consequent-ly,did not work on Sunday, July 7. Nor did any of theother seven employees signing said petition work on saidJuly 7.In the late afternoonofMonday, July 8,PersonnelManager Joe Menendez spoke to the foregoing employeesas a group.Carey was also present on this occasion. WhenCarey asked Reid for an"opinion about not working thatSunday," Reid replied that he "did not think it was fair forus to work that Sunday because it wasn't a scheduled workday." And Menendez"explained the company rules aboutwork . . . and we would have to work when scheduled."Thereupon Reid stated that Sunday "was not a scheduledwork day, that most people who worked people onSundays paid double time for working on Sunday."On July 8 the other seven employees who did not workon Sunday were given disciplinary warnings for suchconduct. (See G.C. Exhs. 25-31.) But on said July 8 Reidwas given a written notice that he was suspended for 3 dayswithout pay beginning on July 9 for not working on saidSunday. (See G.C. Exh. 24.)According to Reid, employees"were selected for Sundaywork [by ]...a schedule posted every week as to who wasto work and who wasn't to work:In the past ... they[Respondent]would ask for volunteers . . . and ifemployees didn't want to work, they didn't have to. At thistime [i.e., July 1974] it was more like a demand.It was whothey [Respondent] wanted to." Prior to July 7, 1974, Reid'sshift had worked"4, or 5 or 6 Sundays." There had beenno refusal to work on any Sunday'prior to the petition inevidence as General Counsel's Exhibit 23, and no employ-ee in Reid's crew has been asked to work on any Sundaysince said petition was executed.Reid was electedon April 24, 1974,as an alternate on theUnion'sbargaining committee,and attended severalbargaining sessions.He wore the Union's pocket holders,buttons, and the Union's stickers.But this occurred onlyprior to the "election."He also had appeared in two NLRBcases involving Respondent, i.e., 214 NLRB No. 59 andCase 1l-CA--5776.On cross, Reid asserted that the "weekend schedule"containing the names of those who were to work on557Saturday was usually posted on Thursday of each week.However, the schedule posted on Wednesday, July 3, 1974,containing the names, including Reid's, of those who wereto work on the following Saturday, July 6, was changed onFriday, July 5. (The July 3 schedule came out on that daybecause the men did not work on July 4, a holiday.) Suchchange notified the men in Reid's crew that they were towork on Sunday, July 7. (See Resp.Exh. 1.)Also on cross Reid stated he had worked on "quite afew" Sundays previously to July 7, 1974. On theseoccasions Respondent informed him "in the same manneras shown on Respondent's Exhibit 1"; i.e., by posting thenames of those who were to work on Sunday.Another witness for the General Counsel`wasWillieFrank Daniels.An adequate condensation of his testimonyis set forth at this point. He formerly was employed as apeelbar operator in Respondent's rollermillunderSupervisor John Carey. During 1974,but before July, hewas requested to work on Sunday,but he refused.Nevertheless he received no warning or reprimand for suchrefusal. Although he was one of those who,like Reid, wasdirected to work on July 7, 1974, a Sunday,he did notwork on that day. The next day, July 8, Supervisor Careyand Personnel Manager Joe Menendez asked Daniels whyDaniels failed to report to work on Sunday,July 7.Danielsanswered that he "wasn'tworking no more on'Sundaywithout double time." Mendendez then said that Carey didnot desire to work on Sunday any more than Daniels didbut "we was scheduled to work on account of the hot bedwas behind." Daniels received a written"warning" forsuch failure to work on Sunday (see G.C. Exh.28) but hewas not otherwise disciplined.On cross, Daniels claimed that Respondent;"back in... July of '74" operated three shifts and he had "beenasked to work over on another shift."Although hesometimes refused to"work over" on another shift"nothing happened"; i.e., he was not reprimanded ordisciplined therefor.Also, on cross, he stated that he had in1973been given a written warning for"unexcusedabsence" similar,to the one (G.C. Exh. 28) he received fornot working on July 7, 1974.Levon Caldwell also gave testimony for the GeneralCounsel.A synopsis thereof follows. On July 6 hepresented General Counsel'sExhibit 23, the petition fordouble time for working on Sunday,July 7,1974, toSupervisorJohn Carey.No answer was ever received tosaid petition.B.Respondent'sDefenseRespondent'sproduction supervisor in its rolling mill,John Carey,testified on its behalf. His testimony may beadequately abridged as follows. In the early afternoon ofSaturday, July 6, 1974, employee Levon Caldwell handedhim the petition relating to double time for working thenext day.(See G.C. Exh.23.) In addition to those signingsaid petition employees Dave Frye and Carl Cochran alsowere scheduled to come in on SundayJuly 7.The noticerequiring employees to work on said July 7, i.e., Respon-dent'sExhibit 1, was posted on Wednesday,July 3,because all "production schedules are posted on Wednes-days." " No other notice was posted that week. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDOn Sunday, July 7, Carey arrived at work about 7:30a.m. Sodid employees Frye and Cochran, but none ofthose signing thepetition (G.C. Exh. 23) showed up. Thework scheduled for said Sunday was completed by thenoon to 8p.m. crew. On Monday, July 8, Carey askedemployee Crayton Hunt in the presence of Menendez whyHuntfailed to work the day before and "explained to[Hunt] the seriousness of not showing up." Hunt replied"too much Sunday work" and he "wanted double time onSunday." Then Carey used substantially the same languagein talkingto the other employees who failed to work onthat Sunday. Their names appear on General Counsel'sExhibit 23. Each gave the same reply as Hunt.Then Carey and Menendez "got out personnel records,and went through attendance records to decide the extentof the disciplinary action." Seven were given writtenwarning notices(see G.C. Exhs. 25-31) because they hadno offenserecorded against them within the previous year.But Reid, the eighth one, was suspended for 3 days as hehad beengivena written warning in December 1973, forexcessive absenteeism,and "a little over a couple ofmonthslater, I [Carey] guess, the same problem aroseagain."InhandingReid a written notice of beingsuspended for 3 days Carey told Reid "the seriousness ofhis [Reid's] not reporting and the hardship it puts on therestof the guys in the crew" and orally warned Reid thatCarey "didn't want it to happen again."Carey further stated on direct that the seven in GeneralCounsel's Exhibit, 23 who were given warnings (see G.C.Exhs. 25-31 for suchwarnings) had also received warningsbefore July 8, 1974. He claimed "an unexcused absencewill get a mana written warning," but if it is repeated thena suspensionoccurs. However, if the previous warning wasnot forabsenteeismthen the first unexcused absenteeismonly merits. a warning and not a suspension.Carey stated that the other seven employees, but notReid,weregiven warnings only because "they had cleanattendance records" even though they had broken otherrulesnot pertaining to absenteeism.It isRespondent'spolicy,according to him, not to "commingle ... aninfraction of one rule and combine it with an infraction ofanother rule, and get a suspension." Carey admitted he had"general knowledge, that ... Mr. Reid [was] on [theUnion's] negotiatingcommittee."During Carey'scrosshe admitted that documentaryevidence which he kept disclosed that Reid "was trying toimprove himself." (See G.C. Exhs. 32 and 33.)C.Concluding Findings and DiscussionIt ismy opinion that the eight employees who signedGeneral Counsel's Exhibit 23 to the effect that they wouldnot work on Sunday, July 7, 1974,, unless they "got doubletime," (1)were engagedin concerted activity protected bythe Act, (2) that the seven who received written warningsfor not working on said Sunday were unlawfully disci-plined inviolation of Section 8(a)(1) of the Act, and (3)that the3-day suspension imposed on Reid for failing towork on said Sunday also contravened said Section8(a)(1,).These ultimate findings are based on the entire record andthe subsidiary findings which ensue and which I herebyfind as facts.Initially I find that the request to be paid double time onSunday, July 7, constitutes protected concerted activity. Inthis connection I find that the eight employees involvedwere engaged only in a single strike which lasted only oneday and not in an intermittent or recurrent strike. Further,Ifind that said employees were never warned to ceaserefusing to work on said Sunday. And I further find thatsaid employees were not attempting to impose their ownworking schedule for that adopted by their Employer, for Ifind that they did' not indicate that they intended to renewsaid demand if they were again asked to work on a Sundayin the future.Notwithstanding that the employees resumed work onMonday, July 8, 1974, the Employer did not seek toascertainwhat their intentions for the future were, orinstruct them to remain on strike or else return to workunder the conditions which the Employer insisted shouldbe observed.FirstNational Bank of Omaha,171NLRB1145, 1151 (1968), enfd. 413 F.2d 921 (C.A. 8, 1969),supports this conclusion. I do not considerMt. ClemensPottery Company,46 NLRB 714,715-716 (1943), to requirea contrary result."Employees have the same right to engage in concertedactivity to bring about a change in overtime policy as theydo to bring about a change in wages or other workingconditions. They have as much right to strike on this issueas any other . . . The test in each case is whether theemployees have assumed,the status of strikers. They cannotcontinue to work the regular hours of employment andrefuse to work overtime."FirstNational Bank of Omaha v.N.L.R.B., supraat 925.That the decision not to work overtime unless paiddouble time was concertedseemswell established byLeprino Cheese Co.,170 NLRB 601, 605 (1968). And "asingle concerted work stoppage, whether of predeterminedduration, as here, or spontaneous,' to protest or secureterms, and conditions of employment, is not a `partial'strike . . . and is within the protection of Section 7" of theAct.Id,p. 606.John S. Swift Company, Inc.,124 NLRB,394, 396 (1959), enfd. 277 F.2d 641 (C.A. 7, 1960), is notinconsistent with the foregoing finding that the strike in theprincipal case was not "an intermittent or recurring strike"as the Board noted inPolytech, Incorporated,195 NLRB695, 696 (1972).On, this issue I find that said eight striking employees, (a)did not indicate they would strike in the future in case theywereagain asked to work on a Sunday (cf.Polytech, supra,at 696); (b) that they at no time in the past engaged in anywork stoppages when asked to work on a Sunday; and (c)"their decision to walkout wasmade for that single dayand included no discussion of future plans." Polytechr supraat 696. SeeN.L.R.B. v.Washington Aluminum Company,Inc.,370 U.S. 9, 12-13 (1962). Consequently, I find that therecord warrants "the existence of a presumption that asingle concerted refusal to work overtime is a protectedstrikeactivity;and that such presumption should bedeemed rebutted when and only when the evidencedemonstrates that the stoppage is part of a plan ofintermittent action which is inconsistent with a genuinestrike. . ." Polytech, supraat 696. And I find that theevidencein this casedoes not demonstrate any action FLORIDA STEEL CORPORATIONinconsistent with a genuine strike for one day, i.e., Sunday,July 7 Cf.A. Lasaponara & Sons, Inc,218 NLRB No. 168(1975)Also, even if the action of eight employees in notworking on Sunday, July 7, 1974, amounted to disobedi-ence, the question still remains whether such conduct wasprotected. In ascertaining whether there was merit in theaction of said employees(Union Boiler Company,213NLRB 818 (1974)), "even though such activity embracesthe disobedience of an order of management "Bob HenryDodge, Inc.,203 NLRB 78 (1973). I find that the refusal towork on the Sunday was a valid one day strike andthereforeattained the status of protected concertedactivity.Cf. Schultz, Snyder, & Steel Lumber Company,198NLRB 431 (1972).United States Metals Refining Company,218 NLRB No. 133 (1975), suggests, but does not decide, asimilar conclusion.In view of the above findings, I am of the opinion thatReid's rights are adequately protected. Consequently, Ibelieve that it is not necessary to discuss separately the factthat the discipline imposed upon him was more severe thanthat of the other seven who refused to work on Sunday,July 7, 1974. This is because I have found that the strike onsaid July 7 was lawful. It follows that any penalty inflicted,regardless of its nature, infringes Section 8(a)(1) of the ActOnly the remedy recommended to restore Reid's rights willdifferfrom that recommended for the other sevenemployees who struck on said July 7.At the hearing it was stipulated that the remainder of theinstant case was to be controlled by the Board's decision intwo other cases now before it. Said decision has not yetbeen rendered. Rather than delay the instant case further itseems advisable to issue the decision in the instant case.Any party may thereafter request the Board, when itdecides the instant case, to have its decision based not onlyon the record herein, but also on its decisions in the twocases currently under consideration by it on exceptions.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with its operations described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDY559As Respondent has been found to have engaged incertain unfair labor practices I shall recommend that it beordered to cease and desist therefrom and that it takespecific action, as set forth below, designed to effectuatethe policies of the Act.Inview of the finding that Respondent unlawfullysuspended James Reid for 3 days, it will be recommendedthat he be compensated for any loss of earnings hesuffered, with interest thereon at 6 percent per annum, byreason of his being suspended. It will also be recommendedthatRespondent preserve and, upon request, makeavailable to the Board or its agents all pertinent recordsand data necessary to ascertain whatever backpay may bedue. And it will further be recommended that Respondentbe ordered to expunge from its personnel records thedisciplinary records in evidence as General Counsel'sExhibits 24 to 31 Finally, it will be recommended thatRespondent post appropriate notices.The foregoing violations do not reflect a generaldisregard or hostility to the Act, and I so find. Accordingly,Ifind that a broad remedial order against Respondent isnot warrantedRather, I find that it will effectuate thepolicies of the Act to enjoin Respondent from repeating thetransgressions found above to constitute unfair laborpractices and similar or like conduct.Upon the foregoing findings of fact and the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.Respondent is an employer within the meaning ofSection 2(2), and is engaged in commerce as defined inSection 2(6) and (7), of the Act.3.By giving written disciplinarywarnings to thefollowing employees for engaging in a concerted activityprotected by the Act, Respondent had engaged in unfairlabor practices condemned by Section 8(a)(1) of the Act.Willie Daniels, Crayton Hunt, Danny Sigmon, Mike Baier,Levon Caldwell, Willis Alexander, and John Robinson.4.By giving James Reid a 3-day suspension forparticipating in a concerted activity protected by the ActRespondent had committed an unfair labor practiceforbidden by Section 8(a)(1) of the Act.5.The unfair labor practices recounted above affectcommerce within the purview of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]